Exhibit 4.1 INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA XTREME LINK, INC. This is to certify that is the owner of fully paid and non-assessable Shares of the Capital Stock of the above named Corporation transferable only on the books of the Corporation by the holder hereof in person or by a duly authorized attorney upon surrender of this certificate properly endorsed. In Witness Whereof,the company has caused this certificate to be executed by its duly authorized management this day of 2007.
